Title: From George Washington to Ulster, Dutchess and Westchester Counties Magistrates of Orange, 30 March 1781
From: Washington, George
To: Magistrates of Orange, Ulster, Dutchess and Westchester Counties


                  
                     
                     Gentlemen,
                     Head Quarters New Windsor March 30th 1781
                  
                  Upon the representation of the acting Quarter Master with the Army, that public Teams cannot be furnished to bring forward the provisions necessary for the immediate subsistence of the Troops, that private Ones cannot be procured upon hire, and that application hath been made in vain to the neighbouring Justices for their impress Warrants—I have thought proper to state the circumstances, and to request your interposition and assistance on the occasion.
                  It is necessary to be known in the first place, that there is but a small quantity of flour at present in the Magazines of the Army: Our whole dependence is therefore placed on the supplies now on the Communication, and which cannot be brought forward in season to releive our wants, without a general and speedy exertion of the substantial Farmers of the Country, who are possessed of the means of transportation—In addition to the distresses, in which the Army will be involved in the course of a few days if the flour in question is not conveyed to this place—the danger to which the important Posts on this River, will be exposed under these circumstances; and the hazard of loosing some part of the flour itself, which is now deposited within reach of a stroke from the Enemy—are objects of the most interesting consequence, which ought to be taken into consideration.
                  I have therefore to sollicit and request in the most earnest Manner, that the Justices in their several Districts will issue their impress Warrants for the number of Teams required by the Quarter Master, for the beforementioned purpose.  Ever averse to all coercive Measures which may seem to interfere with the rights of the Civil Authority, I cannot but flatter myself this application will be attended with the desired success, and supersede the necessity of having recourse to a Military impress.  But if it should prove otherwise—while the existence of the Army, and the preservation of the Key to the Country depend on the Measure—after this candid stating of the Matter—what friend to his Country is there who would not approve of its being carried into execution by Military Coercion?  I am Gentlemen Your Most Obedient and Humble Servant
                  
                     Go: Washington
                  
               